Citation Nr: 1637950	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-38 626	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 10 percent for scar with retained metal fragments residual to shell fragment wound of the left buttock. 

3.  Entitlement to a rating in excess of 10 percent for tinnitus. 

4.  Entitlement to service connection for a left hip disability including arthritis, to include as residual to shell fragment wound of the left buttock, or as secondary to service-connected residuals of such wound. 

5.  Entitlement to service connection for disability of the left lower extremity, including left leg venous insufficiency, to include as residual to shell fragment wound of left buttock, or as secondary to service-connected residuals of such wound.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to January 1969, to include service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied service connection for left ear hearing loss; denied service connection for a left hip condition, to include arthritis, as secondary to the service-connected disability of residuals of shell fragment wound, left buttock, with retained metallic fragment; denied service connection for venous insufficiency, also claimed as left leg condition, as secondary to the service-connected disability of residuals of shell fragment wound, left buttock, with retained metallic fragment, asymptomatic; continued a 0 percent rating for hearing loss of the right ear; continued a 10 percent rating for residuals of shell fragment wound left buttock, with retained metallic fragment, asymptomatic; and continued a 10 percent rating for tinnitus. In November 2009, the Veteran filed notices of disagreement (NOD), and a statement of the case (SOC) was issued in August 2010.  The Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.  

In August 2015, the RO granted service connection for right ear hearing loss and increased the rating for bilateral hearing loss to 10 percent, effective October 17, 2008.

Pursuant to the Veteran's request for a Board video-conference hearing, in March 2016, the Veteran testified during such a hearing before the undersigned  Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board's disposition of the claim for higher rating for tinnitus, as well as the decision addressing the claim for increased rating for service-connected scar residual to shell fragment wound of the left buttock, are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  During the March 2016 Board videoconference hearing,  prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw from appeal the claim of a ratingin excess of 10 percent for tinnitus.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  The Veteran's service-connected scar residual to shell fragment wound to the left buttock has been described as superficial, tender, and painful; the scar does not cover an area exceeding 12 square inches (77 sq. cm), or cause limitation of function of the left hip. 

4.  The pertinent rating criteria are adequate to rate the service-connected scar residual to shell fragment wound to the left buttock at all pertinent points, and no claim of unemployability due to the scar has been raised.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of a rating in excess of 10 percent for tinnitus by the Veteran (or his representative) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a rating in excess of 10 percent for scar residual to shell fragment wound of the left buttock are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the March 2016 Board videoconference hearing, , prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the claim of a ratingin excess of 10 percent for tinnitus pending on appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it must be dismissed.


II. Due Process Considerations for Claim Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part. See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 11 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With regard to the claim for an increased rating for residuals of shell fragment wound of the left buttock, an April 2009 pre-rating letter provided pertinent notice to the Veteran in connection with the claim. The letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The September 2009 rating decision reflects the RO's initial adjudication of the claim for an increased or higher rating after the issuance of the April 2009 letter.  Thereafter, the August 2010 SOC set forth specific criteria for a higher rating for shell fragment wound of the left buttock (the timing and form of which suffices, in part, for Dingess/Hartman).

Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of the Veteran's service treatment records, post-service private and VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various  written statements provided by the Veteran and his spouse, and the Veteran's representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

With respect to the 2016 Board hearing, the Board notes that the Veteran and his wife were afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  Notably,  neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc, 159 F.3d 534, 549 (Fed. Cir. 1998). 

III.  Higher Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be warranted.

The Veteran contends that the severity of his shell fragment wound residuals warrants a higher rating.  However, considering the pertinent evidence, the Board finds that the claim for higher rating for scar residual to f shell fragment wound of the left buttock must be denied.

At the outset, the Board notes that the criteria for rating for scars were amended effective October 23, 2008.  Because the Veteran made a new claim for an increase as of October 17, 2008, and has not specifically requested review under the revised criteria, the former criteria apply.  

Under the rating criteria in effect prior to the regulation change in 2008, former r Diagnostic Code 7801 for evaluation of scars that are deep or that cause limited motion provided for a 40 percent rating for an area or areas exceeding 144 square inches (929 sq. cm), a 30 percent rating for an area or areas exceeding 72 square inches (465 sq. cm), a 20 percent rating for an area or areas exceeding 12 square inches (77 sq. cm), and a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25. Note (1). A deep scar is one associated with underlying soft tissue damage. Note (2). 38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7805 provided for the rating of other scars on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

At the time of the VA examination in January 2009, the examiner noted that the veteran had no complaints or symptoms concerning the shrapnel fragment wound.  There was no pain and no visible scar noted on examination.  There was no adherence of the skin in the left buttock.  X-ray rating for the left hip revealed no fracture or dislocation.  There was a metallic foreign body overlaying the soft tissue lateral to the left femoral neck.  Overall impression no significant arthritic change.

On examination in June 2009, the examiner noted that there was a very small tiny wound with a residual foreign body.  The veteran complained of some soreness and aching pain in the muscles of the buttock since the time of the injury.  The examiner noted that the muscle groups involved included muscle groups 16, 17, and 18 with no obvious muscle or joint damage noted at the time of the evaluation.  An X-ray of  the hip was negative and did not reveal any  arthritis in the left hip.  The Veteran complained of fatigue, aching, and tiredness in the left hip.  On examination, the examiner documented a range of motion of the left hip as follows flexion to 120 degrees, extension to 0 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 40 degrees, and internal rotation to 40 degrees.  The examiner noted excellent muscle strength, with no evidence of muscle weakness or atrophy.  There was no evidence of muscle herniation. 

On examination in February 2014, the examiner indicated that the  disability was a small puncture wound of the left buttock.  The Veteran reported that pain from scar caused persistent left hip pain and aches when the Veteran would you walk, and indicated that it would really ache after prolonged walking.  The examiner diagnosed the disability as a scar, superficial, tender, and painful residuals of shell fragment wound, left buttock with retained metallic fragments. 

The Veteran and his spouse have indicated in statements and hearing testimony that he has continuing pain, numbness and other lower extremity symptoms that he believes are related to his service-connected residuals of shell fragment wound, including tissue wasting and atrophy in the left buttock, and swelling of the left leg.  

Outpatient treatment records were also reviewed.  However, these records do no indicate symptoms related to the service-connected scar residuals that are worse than those indicated in the VA examination reports above.  

Based in the foregoing, the Board finds that a ratingin excess of 10 percent for residuals of shell fragment wound are not warranted at any point pertinent to the claim on appeal.  

Because former Diagnostic Code 7804 only provided for a 10 percent rating, no higher rating is assignable under that diagnostic code.  The Board further finds, moreover, that no other potentially applicable diagnostic code provides a basis for a higher rating.  As noted, former Diagnostic Code 7803 likewise provided only for a 10 percent rating.  

With respect to the potentially relevant diagnostic codes that authorized more than a 10 percent rating, to  warrant a higher rating  under former Diagnostic Code 7801, the residual scar must cover an area or areas exceeding 12 square inches (77 sq. cm)..  Former Diagnostic Code 7805, provided that the scar may be rated on limitation of function of affected part.  In this case, the scar, as indicated in the VA examination reports referenced above, is noted to be small puncture wound of the left buttock.  As such, the scar does not cover an area or areas exceeding 12 square inches.  A higher rating  under former Diagnostic 7801 is therefore not assignable.  Moreover,   

Diagnostic Code 5252 is the diagnostic code for limitation of flexion for the hip.  Examination reports and outpatient treatment records, however, did not indicate that the scar affected the hip joint.  Therefore, a higher rating  under former Diagnostic Code 7805 also is not assignable.  

The Board further finds that the Veteran's shell fragment wound scar for which service connection is currently in effect also us not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

The Board acknowledges that the Veteran, in advancing this appeal, has asserted his belief that his shell fragment wound is more severe than the assigned disability rating reflects.  However, as noted, evaluation of the scar for which service connection has been established requires consideration of clinical findings rendered by trained medical professionals.  As discussed, such findings do not support a higher rating in this case.  Moreover, to  the extent that he contends that he has various conditions, including left hip and left lower extremity disorders,  that may be related to his shell fragment wound, such assertions relate to the service connection claims being remanded, below.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's residual scar  been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.



In this case, the Board finds that the schedular rating criteria are adequate to rate the disability under consideration at all pertinent points .  The  criteria of Diagnostic Code 7804 contemplate the Veteran's  superficial, tender, and painful scar with retained metal fragments residual to the shell fragment wound of the left buttock.  Although a schedular rating greater than 10 percent is not available for this disability under Diagnostic Code 7804, other diagnostic codes provide for higher ratings for scars based on more significant and/or different impairment.  As discussed above, however, the Veteran's scar does not meet or more closely approximate the criteria for a higher rating under any other potentially applicable diagnostic code, and the Board finds no aspect of the Veteran's scar residual to shell fragment wound of the left buttock that is not contemplated in the currently assigned 10 percent rating.  Notably, there is no allegation or argument that the schedular criteria are inadequate to rate the disability under consideration.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where rating for the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  Here, however, the Veteran's residual scar is appropriately rated as a single disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

Thus, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for an extra-schedular consideration is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument even suggesting that the Veteran has actually or effectively been rendered unemployable due to the disability at issue here.  Under these circumstances, the Board finds that no claim for a TDIU has been raised as a component of the current claim for increased rating, and, hence, need not be addressed herein.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the claim for a rating in excess of 10 percent for service-connected tinnitus is dismissed.

A rating in excess of 10 percent for scar residual to shell fragment wound of left buttock is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted.

With regard to the claim for a higher  rating for bilateral hearing loss, the Board notes that the Veteran was last afforded a VA examination for evaluation of this disability in February 2014.  However, during his March 2016 hearing, the Veteran testified that his bilateral hearing loss had worsened since the February 2014 examination and that his hearing was worse than ever with his hearing aids out.  He reported that he had not had his hearing tested since that time. 

Considering these assertions considered in light of the time period since the last examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination for evaluation of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As regards the claims adjudicated as claims for service connection for left hip disability and venous insufficiency of the left leg, the Veteran has consistently complained over the years that he has symptoms in his left leg and foot that he attributes to his in-service injury and the presence of retained shrapnel.  These symptoms include complaints of numbness and pain since he was discharged from the service.  In this regard, the Board notes that the Veteran's service treatment records show pain in the buttocks with no radiation.  On examination in January 1970, there were no neurological complaints; however,  on  examination in August 1978, the Veteran was noted to have been treated for pain in the left hip or leg since April 1969 at the VA Medical Center in Cleveland.  

During the  March 2016 Board hearing, the Veteran testified as to his belief that he has peripheral neuropathy in the left foot and symptoms of pressure in the left hip and he indicated that he believes that this may be caused by the shrapnel digging in and hitting the sciatic nerve.  He also testified that he believes that his venous insufficiency and other lower extremity symptoms are related to his injury, to include tissue wasting and atrophy in the left buttock, and swelling of the left leg.  

The Veteran has undergone various examinations that have noted his hip and lower extremity complaints.  On examination in March 1997, the Veteran had buttock pain, deep ache, soreness and tenderness in his buttock.  He had also developed varicose veins and varicose ulcers with aching pain and generalized tenderness and soreness in the whole lower extremity with swelling.  On examination, there was some pain and tenderness to palpation, but no evidence of any muscle hernia and no adhesions or no apparent damage to any bone, joints, nerves, or arteries.  He was diagnosed with residual shell fragment wound left buttock with residual foreign body.  April and June 2009 examiners found that the Veteran had venous insufficiency but also found that it was not connected to or caused by the retained shrapnel from his service wound.  In January 2009, the Veteran's left hip was examined.  There was no significant arthritic change.  Subcentimeter metallic foreign body overlying soft tissue lateral to left femoral neck was noted.  A June 2009 x-ray of the left hip was negative.

The Veteran also underwent VA examination in February 2016, at which time the examiner diagnosed peripheral neuropathy and found that, due to the timing of onset of the Veteran's bilateral lower extremity neuropathy while he was in Vietnam and the lack of other specific etiologies for his bilateral lower extremity neuropathy, it was at least as likely as not that his bilateral lower extremity neuropathy is related to Agent Orange exposure.  Subsequently, in a deferred rating decision, the RO indicated that it would be developing this matter to determine whether peripheral neuropathy had manifested to a compensable degree within one year of service. 

Based on the foregoing, the Board finds that further medical development of the service connection claims  is warranted.  The evidence indicates that the Veteran has had a long history of complaints regarding pain and numbness in his left hip and left lower extremity since service.  While the various examiners  have indicated diagnoses and opinions related to his claims, these do not appear to address the core of the Veteran's complaints regarding his longstanding symptoms.  Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve these claims, and that the Veteran should be afforded a comprehensive VA examinations to obtain information as to the nature of all lower extremity and  hip disabilities that the Veteran has, or has had, pertinent  to these claims, and the etiology of these conditions; to include whether they are due to his in-service injury (shell fragment wound) , or some other source, to include Agent Orange exposure.  
See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to any  scheduled examination(s), without good cause, may well result in denial of the claim(s) remaining on appeal.  See 38 C.F.R. § 3.655 (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examinations, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

In this regard, the Board notes that the Veteran's claims file contains VA treatment records dated through July 2015.  However, more recent records may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran from July 2015 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.


The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  The AOJ's consideration of the higher rating claim should include consideration of whether staged rating of the bilateral disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran  provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 



3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate medical professional, 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the audiologist or physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

With regard to the bilateral hearing loss, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies. The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's service-connected hearing loss on his activities of daily living, to include employment.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician in connection with the Veteran's claim left hip and left lower extremity service connection claims.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the audiologist or physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies should be accomplished, with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should clearly identify all disability(ies) of the left hip and left lower extremity currently present, or present at any point pertinent to each current claim (even if now resolved or asymptomatic).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the disability:  

(a) had its onset during service; was manifested within the first post-service year; or is otherwise medically related to in-service injury or disease-to particularly include the shell fragment wound to the left buttock, and/or presumed exposure to herbicides, to include Agent Orange, during Vietnam service; or if not,

(b) was caused, OR is aggravated (worsened beyond the natural progression) by service-connected residuals of shell fragment wound to the left buttock (currently, consisting of a scar with retained metal fragments)

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (which will require the examiner to determine, to the extent possible, the baseline level of the disability prior to aggravation). 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include VA examination reports dating from  immediately after discharge to the present).  

The examiner also must consider and discuss all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms-to include his oral and written allegations as to experiencing numbness and pain in his left hip and lower extremity since before his discharge from the military.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, and any other notification or development deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/Virtual VA file(s) since the last adjudication) and all legal authority (to include, with respect to the higher rating claim, consideration of whether staged rating of the disability is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


